



COURT OF APPEAL FOR ONTARIO

CITATION: Royal Group Inc. v. Core Precision
    Technologies Ltd., 2012 ONCA 228

DATE: 20120410

DOCKET: C54381

Lang, Epstein and Hoy JJ.A.

BETWEEN

Royal Group Inc.

Plaintiff (Respondent)

and

Core Precision Technologies Ltd.

Defendant (Appellant)

Vusumzi M.N. Msi, for the appellant

Ranjan K. Agarwal and Stephen N. Libin, for the
    respondent

Heard: April 3, 2012

On appeal from the judgment of Justice Kenneth L.
    Campbell of the Superior Court of Justice, dated August 24, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant takes no issue with the aspect of the judgment that
    granted judgment in favour of the respondent.  It challenges the motion judges
    dismissal of its counterclaim on the basis that the motion judges reasons did
    not address the finished products discount.

[2]

The difficulty for the appellant is that the discount issue was not
    pleaded in the counterclaim.  The only possible reference to such a claim in
    the counterclaim is para. 24, which contains a generic pleading that the
    respondent failed to comply with its obligations.  However, that paragraph
    relied on the immediately preceding paragraphs that refer to misrepresentation
    allegations and allegations concerning the cost of raw materials.  There is no
    reference to the discount.

[3]

We further note, when the appellants counsel attempted to cross-examine
    the respondents representative on the discount issue, the respondents counsel
    refused the question on the basis that it was not relevant to the issues
    pleaded.  The appellant neither brought a refusal motion nor sought to amend
    its pleadings.

[4]

In these circumstances, the motion judge did not err in not addressing
    the discount issue.  Nor are we persuaded that the motion judge misapprehended
    the evidence in any way.  Finally, the motion judge did not err by failing on
    his own initiative to raise the question of an amendment to the counterclaim,
    particularly where no formal leave to amend had been requested by the
    appellant.

[5]

Costs to the respondent fixed in the amount of $6,000, inclusive of
    disbursements and applicable taxes.


